Order entered February 24, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00423-CR

                              QUONSHA MURPHY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1875431-S

                                          ORDER
       Before the Court is the State’s February 24, 2020 motion for extension of time to file its

tendered brief. We GRANT the motion and ORDER the brief filed as of the date of this order.


                                                     /s/   DAVID J. SCHENCK
                                                           PRESIDING JUSTICE